Citation Nr: 0707001	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-14 086A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or by reason 
of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1965 until 
September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Pittsburgh, Pennsylvania.

It is noted that in July 2002, the veteran had perfected an 
appeal with respect to his claim of entitlement to an initial 
compensable rating for impotency.  Moreover, in August 2002, 
the veteran perfected appeals of entitlement to higher 
evaluations for peripheral neuropathy in the bilateral upper 
and lower extremities.  However, in a February 2003 
communication, the veteran indicated that his combined 100 
percent evaluation satisfied his appeals.  Such withdrawal 
was effective as of the date received by the RO.  See 
38 C.F.R. § 20.204.  As such, those matters are not the 
subject of the instant decision.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1965 to September 1969.

2.  On December 7, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.






		
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


